ACCEPTED
                                                                                         03-15-00209-CR
                                                                                                 5583657
                                                                              THIRD COURT OF APPEALS
June 8, 2015                                                                             AUSTIN, TEXAS
                                                                                     6/8/2015 1:43:08 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                      IN THE
                              THIRD COURT OF APPEALS
                                     OF TEXAS

   DEANDRE DWIGHT JOSEPH                        §
                                                §
   V.                                           § CAUSE NUMBER 03-15-00209-CR
                                                §
   THE STATE OF TEXAS                           §


                 APPELLANT’S MOTION TO EXTEND THE TIME
                      TO FILE THE APPELLATE BRIEF

   TO THE HONORABLE THIRD COURT OF APPEALS:

         Deandre Dwight Joseph files Appellant’s Motion To Extend The Time To

   File The Appellate Brief and would show as follows:

                                               I.

         Appellant was convicted of aggravated assault and attempted arson in State

   of Texas v. Deandre Dwight Joseph, Cause Number D-1-DC-15-904009 in the

   403rd District Court of Travis County. The jury assessed his punishment at 54

   years in prison for aggravated assault and 25 years for attempted arson on March

   11, 2015. Appellant gave timely notice of appeal.

                                               II.

         The appellate brief is due on June 15, 2015. Appellant requests an extension

   of time until July 31, 2015, to file the brief.
                                        III.

      The court has not previously granted an extension of time.

                                        IV.

      For good cause, appellant would show that appellate counsel, Randy

Schaffer, will not have sufficient time to prepare the brief by June 15 because he

was hired on June 3 and has requested, but does not yet have, the appellate record.

Counsel has a suppression hearing on June 26 in State v. Ballard, No. 14-07-

07804, in the 359th District Court of Montgomery County and must file a brief in

Bezerra v. State, No. 07-15-00018-CR, in the Seventh Court of Appeals by June

26. Counsel will not be able to commence preparation of appellant’s brief before

June 27.

      Appellant moves that the court extend the time to file the appellate brief to

July 31, 2015.




                                         2
                                              Respectfully submitted,

                                              /s/ Randy Schaffer
                                              State Bar No. 17724500

                                              1301 McKinney, Suite 3100
                                              Houston, Texas 77010
                                              (713) 951-9555
                                              (713) 951-9854 (facsimile)
                                              noguilt@swbell.net

                                              Attorney for Appellant
                                              DEANDRE DWIGHT JOSEPH


                         CERTIFICATE OF SERVICE

      I served a copy of this document on Rosemary Lehmberg, District Attorney,

Travis County Courthouse, P.O. Box 1748, Austin, Texas 78767, by United States

mail, postage prepaid, on June 8, 2015.

                                              /s/ Randy Schaffer




                                          3